Citation Nr: 0626989	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES



1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for a heart murmur.  

4.  Whether new and material evidence has been submitted 
which is sufficient to 
re-open a previously denied claim of entitlement to service 
connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

K.L.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to December 
1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2004 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Providence, Rhode Island (the RO).   

In April 2006, the veteran was scheduled for a personal 
hearing chaired by the undersigned Veterans Law Judge at the 
RO.  Due to illness the veteran was unable to appear for the 
hearing.  He did not request a postponement, and it does not 
seem that he will be able to do so in the foreseeable future.  
His daughter and his representative appeared on his behalf.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

The issues of service connection for COPD, heart disease and 
a heart murmur; and the request to reopen the previously 
denied claim of entitlement to service connection for a low 
back condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.




REMAND

For the reasons set out immediately below, the Board has 
determined that a remand is in order as to each of these 
issues.  

1.  Entitlement to service connection for COPD. 

The veteran seeks service connection for COPD, which he 
contends is related to various symptoms identified in his 
service medical records.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the first element, current disability, an 
October 2003 letter from 
Dr. S. indicates a diagnosis of COPD.    

Turning to the second element, it is contended on behalf of 
the veteran that various symptoms identified in his service 
medical records were symptoms of COPD.  
Moreover, the October 2003 letter of Dr. S. indicates that 
the veteran gave a history of exposure to asbestos in his 
work as an aircraft mechanic, which at least suggest that Dr. 
S. believed that asbestos exposure during service may have 
been implicated in the development of the veteran's COPD.

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence arguably showed that the claimed disability 
currently existed and that there had been in-service disease 
or injury.  The Board believes that a medical opinion is 
required under the circumstances here presented.

2.  Entitlement to service connection for heart disease.  

The medical evidence of record shows that the veteran has 
been diagnosed with atherosclerotic heart disease.  See, 
e.g., May 2002 letter of Dr. C. Additionally, the veteran's 
service medical records show treatment for chest pains and a 
provisional diagnosis of pericarditis in August 1956.  The 
evidence of record does not include any competent medical 
evidence regarding the relationship, if any, between the 
veteran's in-service heart-related complaints and his current 
heart disease.  

Under these circumstances, the Board finds that a medical 
nexus opinion is necessary to make an informed decision.  See 
Charles v. Principi, supra.  

3.  Entitlement to service connection for a heart murmur. 

The veteran is seeking entitlement to service connection of a 
disability which he claims manifests as a heart murmur.  The 
veteran's service medical records show a finding of heart 
murmur during August 1956 in-service medical treatment and 
again during the veteran's December 1958 separation 
examination.  

The Board believes that the issue of the veteran's 
entitlement to service connection for a heart murmur is 
inextricably intertwined with the issue of his entitlement to 
service connection for heart disease, discussed above.  See 
Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation]. 

It is unclear from the evidence of record whether or not the 
veteran suffers from a current disability which manifests as 
a heart murmur, and if so whether such disability is in fact 
the currently diagnosed heart disease.  The Board believes 
that a medical opinion on that point is warranted.  

4.  Whether new and material evidence has been submitted 
which is sufficient to re-open a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.  

With respect to the low back claim, the Court recently found 
in Kent v. Nicholson, 20 Vet. App. 1, 8 (2006) that in order 
to fully comply with the VCAA notice requirement for new and 
material evidence claims the veteran must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open his claim.  The Board 
notes that the decision in Kent was issued after the RO had 
completed its development of the veteran's request to reopen 
his previously denied claim, therefore the RO was unable to 
comply with Kent because the ruling had not yet been issued.  

In any event, the veteran was not accorded complete VCAA 
notice as contemplated in Kent.  Specifically, the veteran 
was not advised in writing as part of his VCAA notice that he 
needed to present competent medical evidence which showed a 
relationship between a current low back disability and the 
back symptoms suffered in service.  

The Board further notes with respect to reopen a previously 
denied claim that pursuant to 38 C.F.R. § 3.159 (c)(4)(iii) 
VA will provide medical opinion evidence only after evidence 
is submitted sufficient to reopen the previously denied 
claim.    Accordingly the Board cannot request a VA medical 
opinion as part of the remand at this time and it is 
incumbent upon the veteran to provide medical nexus evidence 
if it exists.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to his request to reopen the 
previously denied claim of entitlement to 
service connection for a low back 
condition.  

2.  VBA should contact the veteran through 
his representative.  The veteran should be 
requested to identify all medical 
treatment he has received for his heart 
condition and COPD.  VBA should then 
obtain and associate with the record any 
such medical treatment records so 
identified. 
   
3.  VBA then should refer the veteran's 
claims folder to an appropriate medical 
professional and request an opinion as to 
whether:

A.  It is as least as likely as not 
that the veteran's current heart 
disability and COPD are related to his 
military service, to include the chest 
pain, pericarditis, heart murmur and 
symptoms such as coughing noted in the 
service medical records; and 
   
B.  Whether the veteran's claimed heart 
murmur is of any clinical significance; 
and if so whether it is part and parcel 
of his diagnosed heart disease.
   
Due to the veteran's fragile health, every effort 
should be made to obtain a medical opinion without 
requiring the veteran to report for a physical 
examination.  However, if physical examination and/or 
diagnostic testing is deemed to be necessary by the 
reviewing physician, such should be scheduled.  A 
report should be prepared and associated with the 
veteran's VA claims folder.  

4.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claims.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and should be given reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is specifically advised that in order to re-open his 
previously denied claim of entitlement to service connection 
for a low back disability, he must provide competent medical 
evidence which indicates that the veteran suffers from a 
current back disability which is related to back symptoms 
noted in service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).

